838 F.2d 471
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Quinton MALLARD, Plaintiff-Appellant,v.Warren ROBERTS, Defendant-Appellee.
No. 87-5215.
United States Court of Appeals, Sixth Circuit.
Feb. 3, 1988.

Before MILBURN and RALPH B. GUY, Jr., Circuit Judges, and CONTIE, Senior Circuit Judge.
PER CURIAM.


1
Appellant Quinton Mallard appeals from the judgment of the district court in favor of the Madison County, Tennessee, Sheriff's Department and its Sheriff, Warren Roberts, in this civil rights action under 42 U.S.C. section 1983.  Appellant and nine other former inmates of the Madison County Jail brought four separate section 1983 actions against defendants in the United States District Court for the Eastern District of Tennessee.  The cases were consolidated for trial, and counsel was appointed for the plaintiffs.


2
Plaintiffs alleged that the conditions of confinement at the Madison County Jail violated their constitutional rights.  They complained that they were placed in disciplinary segregation without due process of law, that foreign objects were placed in their food, that the unsanitary living conditions subjected them to treatment which was constitutionally impermissible, that food preparation and service were inadequate, that they were not provided with clean linens, that they were denied access to the mail, that they were confined in unlit cells with electrical wires protruding from the ceiling, that they were denied access to a washer and dryer, that they were given inadequate medical treatment and visitation, that they were not notified of facility rules and regulations, and that convicted persons were placed in the same cells as pretrial detainees.


3
After a two-day bench trial and a prison inspection, the district court entered judgment in favor of the defendants on all issues except the one regarding the absence of a classification system.  The district court concluded that the absence of a classification system, which resulted in persons still presumed innocent being placed in cells with convicted persons, violated the due process clause of the Fourteenth Amendment of the United States Constitution.  Accordingly, the district court ordered defendants to submit a plan to remedy this unconstitutional condition.  Only Mallard has appealed.


4
Upon consideration of appellant's pro se brief and the record submitted herein, we are of the opinion that the judgment of the district court should be affirmed for the reasons stated by the district judge in his findings of fact and conclusions of law dated July 16, 1986.  Accordingly, the judgment of the district court is AFFIRMED.